EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT



This Common Stock Purchase Agreement (this “Agreement”) is dated as of May 23,
2017, between EVINE Live Inc., a Minnesota corporation (the “Company”), and the
purchasers identified on the signature page hereto (including each purchaser’s
successors and assigns, individually, a “Purchaser”, in the aggregate, the
“Purchasers”).

 

Recitals

 

Subject to the terms and conditions set forth in this Agreement and pursuant to
an effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), the Company desires to issue and sell to the Purchasers,
and the Purchasers desires to purchase from the Company, securities of the
Company as more fully described in this Agreement.

 

Terms and Conditions

 

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchasers agree as follows:

 

ARTICLE I
Definitions

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement: the following terms have the meanings set forth in this Section 1.1:

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Material Adverse Effect” means a material adverse effect on the Company’s
business, financial position or operations.

 

“Per Share Purchase Price” equals [ • ], subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement but
on or prior to the Closing Date.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

Stock Purchase Agreement Page 1

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to the Purchasers at the Closing.

 

“Registration Statement” means the effective registration statement with
Commission File No. 333-203209 that registers the sale of the Shares to the
Purchasers.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to this Agreement.

 

“Subscription Amount” means the aggregate amount to be paid for the Shares
purchased hereunder as specified below each Purchaser’s name on the Signature
Page of this Agreement and next to the heading “Subscription Amount” in United
States dollars and in immediately available funds.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQB Venture Marketplace (or
any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Wells Fargo Shareowner Services, Post Office Box 64854,
St. Paul, MN 55164-854, and any successor transfer agent of the Company.

 

ARTICLE II
Purchase and Sale

 

2.1           Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers agree to purchase, up to the Shares identified on the
Signature Pages hereto. The Purchasers shall deliver to the Company, via wire
transfer or a certified check, immediately available funds equal to each
Purchaser’s Subscription Amount as set forth on the Signature Page hereto
executed by the Purchasers and the Company shall deliver to the Purchasers the
Shares as determined pursuant to Section 2.3(a), and the Company and the
Purchasers shall deliver the other items set forth in Section 2.3 deliverable at
the Closing. Upon satisfaction of the conditions set forth in Sections 2.3 and
2.4, the Closing shall occur at the offices of the Company, 6740 Shady Oak Road,
Eden Prairie, MN 55344, or such other location or by electronic exchange of
documents, as the parties shall mutually agree. There is no placement agent or
underwriter for this offering. The Shares are being issued directly by the
Company to the Purchasers.

 

2.2           Prospectus. Each Purchaser represents to the Company that it has
received (or otherwise had made available to it by the filing by the Company of
an electronic version thereof with the Commission) the prospectus contained in
the Registration Statement filed by the Company with the Commission, if
applicable, certain “free writing prospectuses” (as that term is defined in Rule
405 under the Securities Act), that have been or will be filed with the
Commission and delivered to the Purchaser on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), containing certain supplemental information
regarding the Shares, the terms of the Offering and the Company, and a
prospectus supplement relating thereto. The Purchaser acknowledges that, prior
to the delivery of this Agreement by the Purchaser to the Company, the Purchaser
will receive certain additional information regarding the Offering, including
pricing information. Such information may be provided to the Purchaser by any
means permitted under the Securities Act, including the Prospectus Supplement, a
free writing prospectus and oral communications.

 

Stock Purchase Agreement Page 2

 

 

2.3          Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to the Purchasers the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)         a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver via The Depository Trust Company
Deposit or Withdrawal at Custodian system Shares equal to each Purchaser’s Share
Subscription Amount, designated on the Signature Page as “Share Subscription
Amount,” divided by the Per Share Purchase Price for Common Stock, registered in
the name of the respective Purchaser; and

 

(iii)        the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).

 

(b)          On or prior to the Closing Date, the Purchasers shall deliver or
cause to be delivered to the Company the following:

 

(i)          this Agreement duly executed by the Purchasers; and

 

(ii)         each Purchaser’s Subscription Amount by wire transfer to the
account specified in writing by the Company.

 

2.4          Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)          all obligations and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and

 

(ii)         the delivery by the Purchasers of the items set forth in
Section 2.3(b) of this Agreement.

 

(b)          The obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)          all obligations and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(ii)         the delivery by the Company of the items set forth in
Section 2.3(a) of this Agreement;

 

(iii)        there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(iv)        from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, from the date hereof and at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg L.P. shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, makes it reasonably
impracticable or inadvisable to purchase the Shares at the Closing.

 

Stock Purchase Agreement Page 3

 

 

ARTICLE III
Miscellaneous

 

3.1           Termination. This Agreement may be terminated by the Purchasers or
by the Company by written notice to the other party if the Closing has not been
consummated on or before May 31, 2017; provided, however, that no such
termination will affect the right of either party to sue for any breach by the
other party.

 

3.2           Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Shares to the Purchasers.

 

3.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

3.4           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers, or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

3.5           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Following the Closing, the
Purchasers may assign any or all of its rights under this Agreement to any
Person to whom the Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
Purchasers.

 

3.6           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns only, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

 

Stock Purchase Agreement Page 4

 

 

3.7           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Minnesota, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of Hennepin, Minnesota. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the County of Hennepin, Minnesota, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or Proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or that such court is an improper
or inconvenient venue for such suit, action or Proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence a suit, action or Proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such suit,
action or Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such suit, action or Proceeding.

 

3.8           Execution. This Agreement may be executed by electronic signature
and in counterparts, all of which when taken together shall be considered one
and the same agreement and this Agreement shall become effective when each party
has delivered its signature to the other party. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed), with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

3.9           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

3.10         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages would not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

3.11         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

Stock Purchase Agreement Page 5

 

 

3.12         Liquidated Damages. The Company’s obligation to pay any amounts
owing under the Transaction Documents is a continuing obligation of the Company
and shall not terminate until all unpaid amounts have been paid, notwithstanding
the fact that the instrument or security pursuant to which such amounts are due
and payable shall have been canceled.

 

3.13         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

3.14         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
TRIAL BY JURY.

 

[Signature Pages Follow]

 

Stock Purchase Agreement Page 6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

EVINE Live Inc. Address for Notice:     By:   6740 Shady Oak Road Name:   Eden
Prairie, MN 55344 Its:    

 

Stock Purchase Agreement Company Signature Page

 

 

IN WITNESS WHEREOF, the undersigned has caused this Common Stock Purchase
Agreement to be duly executed by an authorized signatory as of the date first
indicated above.

 

Name of Purchaser:           Signature of Authorized Signatory of Purchaser:    
      Name of Authorized Signatory:           Title of Authorized Signatory:    
      Email Address of Authorized Signatory:           Address for Notice to
Purchaser:                       DTC Participant Account Name:           DTC
Participant Account Number:           Subscription Amount:   $       Shares:    
      EIN Number:    

 

Stock Purchase Agreement  Signature Page

 